     Case 4:21-cv-00011-RSB-CLR Document 14 Filed 04/12/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION
COMMERCE & INDUSTRY INSURANCE              )
COMPANY,                                   )
                                           )
      Plaintiff,                           )
v.                                         )           CV421-011
                                           )
CONTRAVEST MANAGEMENT                      )
COMPANY, et al.                            )
                                           )
      Defendants.                          )

                                   ORDER

      This matter was assigned to the undersigned. See docket. Because of

a previous partnership relationship with the law firm which has appeared

to represent a defendant (docs. 7 & 9), and to avoid any appearance of

impropriety, I recuse.

      Two federal statutes govern judicial disqualification due to conflict of

interests. The first, 28 U.S.C. § 144, only applies when “a party . . . makes

and files a timely and sufficient affidavit . . . .” Since no such affidavit has

been filed, it does not apply here. The second, 28 U.S.C. § 455, “places a

judge under a self-enforcing obligation to recuse himself where the proper

legal grounds exist.” United States v. Alabama, 828 F.2d 1532, 1540 (11th

Cir. 1987), superseded by statute on other grounds as recognized by J.W. by

and through Tammy Williams v. Birmingham Bd. of Ed., 904 F.3d 1248,
     Case 4:21-cv-00011-RSB-CLR Document 14 Filed 04/12/21 Page 2 of 2




1254 (11th Cir. 2018).       Courts have generally recognized that prior

partnership in the law firm representing a party is not an absolute bar on a

judge’s hearing a case. See Draper v. Reynolds, 369 F.3d 1270, 1281 (11th

Cir. 2004) (prior partnership in law firm not grounds for recusal); Apex Oil

Co. v. Apex Oil, 981 F.2d 302, 304 (8th Cir. 1992) (judge with prior

partnership in law firm that represented party involved in case was not

required to recuse); Ford v. Bank of Am., 2000 WL 1028238, * 2 (10th Cir.

July 26, 2000) (unpublished) (disqualification not required because of

judge’s prior employment with law firm representing defendants).

Nevertheless, judges typically observe a two-year recusal period from cases

involving their prior law firms. Draper, 369 F.3d at 1281 (citing Guide to

Judiciary Policies and Procedures, Vol. II, Ch. V, Compendium § 3.3-1(b)

(2003)). It is vital that litigants and the public see that the judicial process

is fair and impartial. Accordingly, I will exercise my discretionary power to

recuse in this case.

      The Clerk is, therefore, DIRECTED to forward a copy of this Order

to the assigned District Judge for reassignment.

      SO ORDERED, this 12th day of April, 2021.

                                           ______________________________
                                           __
                                            _______
                                                  ____
                                                     ____________
                                                               ______
                                                                  ______
                                                                      _ ______
                                                                            _ __
                                                                               _
                                           Christopher
                                           Chri
                                              r stop
                                                   phheer L. Ray
                                           United
                                           U       States
                                              it d St   t M Magistrate
                                                                i t t J     Judge
                                                                               d
                                           Southern District of Georgia
                                       2
